Honorable John Winters              Opinion        No. C-530
Commissioner
State Dept. of Public Welfare           Re:    Various questions concern-
Austin, Texas                                  ing the State Department of
                                               Public Welfare's   plan for
                                               implementing the State of
                                               Texas projects   authorized
                                               by Senate Bill No. 163, Acts
                                               of the 59th Legislature,
                                               Regular Session,   in compll-
                                               ante with the agreements with
                                               the Department of Health,
                                               Education and Welfare as pro-
                                              ,vlded in Title V of Publio
Dear Mr. Winters:                              Law 60-452.
     Your recent    opinion   request     reads,    in part,   as follows:
             “The Honorable Robert S. Calvert,     Comp-
     troller    of Public Accounts, has raised some
     questions in relation      to the validity   of some
     of the aspects of the programs authorized by
     Senate Bill No. 163, Acts of the 59th Legis-
     lature,    Regular Session,   1965,, in addltlon to
     those answered in your Opinion No. C-464 dated
     JULY 19, 1965.


           "Questions in addition to those answered
     iti Opinron C-464 are being raised in reference
     to the Department's plan for implementing
     the State of Texas projects   authorized by
     Senate Bill No. 163 in compliance with the
     agreements with the Department of Health,
     Education,   and Welfare as provided for in
     Title V.of Public Law 88-452.
            "Pursuant to the authority contained in
    'the foregoing   Federal Laws and State Consti-
     tut.lon and Laws, the State Department cf Pub-
     lic Welfare has drafted tenatlve proijects
    Honorable   John Winters,   Page 2 - C-530

         for the purpose of assisting     needy persons to‘,
         secure and retain ewloymertt OP to attain and
         retain capsbllPty   for self-support,   or personal
         independence.    The Department has entered into
         tenatlve agreements wfth the Department of                           :
         Health, Education, and Welfare for the purpose               ., .-
         of implementing these projects.       The costs of
         such projects   wflY be borne by the Government
         of the United States and all.funds      will be made
         avallabie   to the State Department of Public Weld
         fare through the Department of Health, EUuca-
         tion, and Welfare.
                “Although the various projects  which are
         in the formatfve stage will have variable Sunc-
         tlons and purposes,    the baa+ questions which
         are being ralsed at this time will relate to
         all of them. For the purpose of illustrating
         the general principles    Involved In the tenatlve
         projects,’ we are using the project   which would
         involve an agreement between the State Depart-
.        ment of Public Welfare and the Board for Texas
         State Hospitals and Special Schools.
                “The training project    would be set up for ‘.
         purpose of preparing trainees who are either
         recipients   of assistance   for dependent children     ~,
         or are persons who dare not currently     recipients
         of Aid to~Famllles with Dapendent,Children,        but
         who have dependent children In the family.         Under
         this tralnl.ng project,    the State Department, OS.
         Public Welfare would have the eole responsibll-
         lty for selectfng    the trainees and would have
         qualiffed   personnel 0r the State Department.oi’
         Public Welfare in s.upervisory rolea.
                “The trainees, if.. recipients   of Aid to -
         Families with Dependent ChfIdren, would con-
         tinue to receive their assistance       grants.   In .-
         addition thereto they would be paid sums suffl-
         clent to make up the difference       between the
         amount of their assistance      grante and the amount
         of their needs.
               “This supplemental amount would be deter-
         mined by the State Department’ of Public Wel-
         fare in compliance with rulea and regulations
         promulgated  by the Department, in compliance
Honorable   John Winters,   Page 3   -. c-530

     with the approved project,  and in compliance
     with the agreement with the Board for Texas
     State Hospitals and Special Schools.    This sup-
     plemental amount would be paid exclusively    out
     of the tEconomlc Opportunity Fund - WelSare'
     which Is all Federal funds.
           "In the case oS the non-recipient,       the
     entire amount to meet the needs of the family
     would -be paid out or the 'Economic Opportunity
     Fund - Welfare'.      All payments out of the 'Eco-
     nomic ,Opportunity Fund - Welfare' for trainee8
     on this project   would be cointlngent upon the
     person being reaponeib$e for the dependent chll-
     aren.   The training progect Is designed for the
     purpose of assisting     the parent or other rela-
     tive responsible    for the dependent children in
     becoming self-sustaining     through training.     This
     is the basic principle     of Title V oS the Eco-
     nomic Opportunity Act.
            "Section 502 of Title V, Public Law 88-452
     Place8 some limitations    upon the projects.      These
     projects    are subject to the lindtations    contaln-
     ea in Section 409(a) (1) to (6) inclusive,         or
     such Act (42 U.S.C. 609(a) (I)-t6)).
           "Section 409 (a) provides for the formula-
     tion and approval cir a State Plan IS awh Plan
     Includes:
          "'(1)    provisions   which, In the judgment of        -
     the Secretary,   provide   reasonable assurance that       --


           'l(F) any such relative   will,  with respect
     to the work so performed,    be covered under the
     State workmen's compensation law or be provided
     comparable proteotlon;   and r
            "Under rules and regulatlons   promulgated by
     the Secretary ana pureuant to this provision       of
     the law, the Department may provide      'comparable
     protection'   in the form of Insurance or a pooled
     ma.      The Department prefers   to provide this
     protection   in the form of insurance from a



                                 -2527-
.

                                            .   .
    Honorable      John Winters,   Page 4 - C-530

             private company for the proteotlon of the trainee
             who might become ill or Injured on the proJect.
                    %n addition to the personnel of the State
             Department of Publlo Welfare required as stated
             above, the Board for Texas State Hospitals and
             Special Schools would provide the materials re-
             quired In training and would use lts.pereonnel
             ror the aotufil supervision     OS the trainees on
             the prooJeot.    It Is anticipated   that the project
             would be set up lnltlally      for a period of one
             year 8nd that the period of tralnlng for the
             indlvldu8l   trainee would range iron nix months to
             a ye-   depending upon the type of training and
             the ruquirementr of the individual.
                   “It   ir also anticipated     that in addftlon to
             a@wemnts      with other State Agonoies tor the im-
             pleaent8tlon    of projects,    the’bepartment   say also
             enter into a$reeamts with private oonoerns.or
         .   ;~~~~ala,       for the purpose of tealnlng these
                       .
                   %ur baslo queetione     e+re:

    .*       “1.   Can the State Department or Public Welfam
                   enter Into 8 contract with a private lnrw-
                   anoe oomwny for the proteotlon   OS the     -
                   trainees on these pzvjeote  and pay for in-
                   owance premiums out of these funds?


                   Can the Department provfde       this   proteotlon
                   through a ‘pooled fundr?
             n2.   Can the State Department of Public Welfare
                   pay the parent or other person responsible
                   for the dependent child or ohildren ln a
                   family, in addition to the public amlet-      -
                   anoe grant or In lieu of the pub110 8sel8t-
                   81108 grant, for the pwpore  of meet%ng the
                   need6 or the family uhlle the lndividlul   irr
                   being trained?
             “3.   Can the State Department of Public Wel-
                   fare pay the Board for Texae State Hoe-
                   pltals md Special Schoola, any other
Honorable    John Winters,   Page 5 - C-530

             State Agency, or any private concern, or
             individual for the purpose of training
             the parent or other person responsible
             for the dependent child,or  children?
      “4 e   Can we do all other.things   necessary $0
             carry out the provisions   of this Act?
       These Federal funds were deposited         In the State Trea8Wy,       hence
have become State funds.         The State of maa       and its agencies are
immune from tort llablllty        in the absence of a preexisting        statute
authorizing    same. Brooks v. State, 68 S.W.2d 534 (Tex.Clv.App.
1934, error ref.);      htkins    v. State    123 S.W.2d 953 (Tex.Clv.App.
1939, error, diem., Judg. corr&ct)Atate            v,             140 Tex: 620,
170 S.W.2d 652 (1943); Fonseca v. State, 29                       199 (Tex.Clv.
APP. 1957); Art. III,       Sec.44    f th Co                     Texas8 52 Tex. -
Sur.2d 750, State of Texas, Stc. 4:; 27 Tex. Law Rev. 349.                 Furthsr-
more, Sections 50 and 51 of Article          III of the Constitution       of Texrs,
prohibiting    the Stats from lending Its credit or granting public
money or thing of value In aid of or to any Individual,               a8SoclatlOn,
or corporation,     the State and its agencies are held not authorlssd
to carry workmen~s compensation         Insurance   In performing any function
of govermsnt     or administering      a portion of government.        52 Tex.Jur.
26 752-754, State of Texas, Sees. 41 and 42.             Consequently,     Section
59 of Article    III of the Constitution        of Texas ha@ to be adoptad.ln
order for the Legislature        to have the authority      to enact workmen's
compensation laws.       See Brooks v. State, supra,          This section of
Article   III now authorizes       th Leglslature     to paes iruch laws for
~"State employees" as In the ~glslaturetB            "Judgment 1s necessary
or required.      Pursuant thereto,       the Legislature    has only adopted
such legislation     for University     of Texas employees (Art. 8309d,
V.C.S. ), Texas A & M University        employees (Art. 83@b),        Texas
Technological    College employees (Art.        8309f),   and Texas Highway
Department employees (Art. 6674s).
      However, It is our opinion that your department 1s not pro-
hibited from using these Federal funds to prcvlde for protective
insurance to cover the trainees   pursuant to contract with a
private im3urer . We heretofore  observed In Attorney Oeneral’s
Opinion C-464, dated July 19, 1965, and addressed to you, at
page 9 as follows:
             ‘The funds ftir Implementation of the planned
      project   or program, presently   deposlted in the
      Treasury of the State of Texae In a ape&al fund
      known as the ‘Economic Opportunity Fund - Welfare’,
      consist   entirely  of Federal funds paid to the
      State Department of Public Welfare fo; carrying
      out the planned projects    or programs.


                                    -2529,
Honorable      John Winters,   Page 6 - C-530

     We thlnk the conclusion Is Inescapable that under the lw                .
these Federal funds are impressed wlth a trust and that the
State of Texas has enacted an adopting State statute by which
It Is authorized to carry out the purposes of thls public trust
as provided and required by the Federal statute,‘, the Economlo
Opportunity Act.
        The Legislature,    recognizing   the trust nature of the Federal
 funds, proceeded to enact House Bill No. 12, Acts of the 59th
.Legislature,    Regular Sesslon,     1965 (the General Appropriations
 Act for the biennium beginning September 1, 1965 and ending
 August 31, 1967), which appropriates         the Federal Sun~$sand
 stipulates    the conditions    under which such funds may be expended;
 Reference Is made to Article V, Section 27 of said General Appro-
 priations    Act which provides as folPow8:
             “Sec. 27. FEDEFLALFUNDS  APPRDPRIATEDFORUSB.
       Any funds received by the agencies of the State named
       In this Act from the Unlted~states Ciovernmnt are




       the amounts thereof and the purporeo Sor which t&y
       were made shall be report+  to the Governor and the
       &glslatlve  Budget Board.   (Undsrscoring added for
       emphasis.)
      It appears clearly   that the United State8 Govesmment has
Intended to Impose upon'the states who accept the Federal funds
as transferee   of the funds equitable     duties (or conditions)    to
deaLwIth same SOP the benefit       oS the trainees,    and the fact
that no formal or technical     language wad used, euah a8 %rust'
or ?rustee",    Is not controlling.      The test OS whether a trust
was created is whether the Federal government, a8 settlor,
manifested an Intention    to create.the    kind OS relationship
which to lawyers 1s known as a tmrst.        Scott on 'Prmsts, Vol. 1,
Seatlon 24, page 147; Bogert, Tmmts and Trustees, Vol. 1,
Section 45,‘pagerr 293, 294; Rertrrtement,      Truste,  Vol. 1, Chapter
1,   Section    2, page 6.

      A Sun&mental requisite   of a tru8t is the separation  of-the
legal estate from the equitable   ertate and the beneilcial  en-
gymp~      54 Am.Jur., Trusts~ &otion    35, at page8 46 and 47;
      .   0, Charities, Section 4, at page 587.
      We are of the opinion       that the Federal government, as settler,
Intended to create a trust        which would be for a public purpose.


                                   -2530-
.



    Honorable   John Winters,    Page 7-   C-530

          It Is recognized  generally  that the state or L)overeign,
    as well as public officers,    may be a trustee with respect to
    matters falling .wlthln Its Sunctlons.     90 C.J.S. 133, %ll8t6,
    Sec. 204; 81 C.J.S. 1189, 1191, States, Sec. 154.
          In 81 C.J.S.   1146,   States,   Sea. 132,   the general   rule   is,
    recognized  that,
               “With Respect $0 the handling OS public !'Unda,
         the legislature   is in a position  similar to that
         OS a trustee,   and the rule of fiduciary   law that
         a trustee shall not be allowed to advantage’h$n-
         self In dealing with trust funds is apporrite.
           The .aaptlon 0f.S.B. No. 163 is clear In ” . . . authorle-
    lng the State Department OS Pub110 UelSare to acoept and axpend
    any Federal money8 allocated     to the eaid Depa&sent iOr any
    projects    or pro@una established    to carry out the pux~0808
    OS this Act and for admlnlstratlve      expen888 and/or sny other
    expenses lncl,d8nk to the UlmlNstratlOn       OS 8ald pro3ectr or,
    ProgPws . . . .
         ,Section 2 OS the Act provi498 that * . . . uuah funds ahall
    bd subject to withdrawalp, upon authorltatlon oi tha Comisrkonor
    OS Public Welfare . . . .   Ssation 3 ala0 repeat0 this pmvi8Son.
          Under the statute no implqaentlng @tats fund6 whatever ill
    required,  and the Federal fund8 am trust fund8 ulalch are being
    held In custody subject to withdrawal only Sor the purpo808
    and admlnlstratlon   of~the Fed8rU statute.
          We have heretofore  recognized and held that funds OS S-U,
    character are to be impressed with a trlI8t when deposited     in 8
    special  account with the State Triaasurer a8 oU8tOdim, and So
    held and expended by state oSS%&als.      See Attorney iknerel
    Opinions m-565,    WW-600, and W=.l32l, and authoritie8~olted.
         The State Department of Public UecslSare has been delegated;
      in broad and general terms - th8 tWk Of Shap1~ the 8PfNifiOO.
    OS the job training progmms cont8mpl&?n3 under Title V OS th@
    Economla Opportunity Act OS I*.     In tNs rcyud,    &atlOn 1 of
    Senate Bill 163, full citation  supra, provide6 in’pwtr
                “Section 6-‘~.  (a)   The State Department of
          Public Welfare Is hereby aa81mst8d as the State
         Agency to cooperate with the Feaeru Government
         'in the adminfstratfon   of the p~vfsiOns   of Tfa
         Vorth       'E   mi opportunity    hct or 1304' anaGo?
           he pdi8i~%?ckc8Uoh       other applicable title8 OS


                                       -253 l-
Honorable   John Winters,   Page 8 - C-530’

     the lEconomlc Opportunity Act of 1964’ a8 a&! now
     provided or as may be added thereto from time to
     time in the event no other State Agency Is by l+w
     designated to cooperate with the Federal Government
     In the admlnistratlon   of the provisions  of such
     title  or titles  as may be added to said Act, and
     the Department Is directed   to enact and promulgate
     such rules and regulations   as may be neceeear;Jr to
     effect  the cooperation  as herein outlined and
     designated.
           “The State Deoartment of Public Welfare is
     hereby authorized and directed      to take all
     necessm     and Drover action to admlnlster the
     programs contemlated      In Title V and such other
     applicable   titleis of said Act and to cooperate
     wlth the proper Departments of the Faderal
     Oovernment and with all other Departments of
     the state and local governments in the enforcement
     and administration     of such provisions  of the
      ~Econtnnlc Opportunity Act of 1964’ and any
     amendments thereto and/or any other related
     Federal Acte enacted for the purpose of carrying
     out the provisions     of the ‘Economic @pportunlty
     Actof    1964’ and any amendments thereto,      and
     the rules and regulations     Issued thereto and in
     caapliance   therewith,   in the manner prescribed
     in this Act or as otherwise provided by law.”
     (I@haSls    added. )
     Title V of the Economic Opportunity Act of 1964 authorizes
the federal govcznment to provide the state with funds for the
Job training of   . . . persons who are unable to case for
themselves or their families   . . .” at Section 501.
      Insurance protection   is clearly    required   by Section   502,
Title V of the Economic Opportunity Act as
to federal aid by clear reference      therein
to (6) Inclusive   of the Social Security Act
(1) to (6) Inclusive;    see subsection    (1)
     There can be no doubt that the legislature,      through the
means of leglalatlve    adoption by reference  throughout Section
6-A of Senate Bill 163, has conferred     state authority to so
administer the Federal funds pursuant to Title V of the Econcnnlc
Opportunity Act.     Baas v. Albright,  59 S.W.2d 891 (Tex.Civ.App.
1933, error ref.),    and Its holding that,



                                 -2532-
.     .


    Honorable   John Winters,    Page 9 - C-530

                'Aa a method of leglslatlon   In order to
          avoid unnecessary verbiage express mfCIWN3
          may be made-to lawa for the purpose of adoptI*
          the provleioris of the law referred   to . . . .
    Thus, In further answer to your first   question,  you are advl6ed
    that the State Department of Public Welfare can enter into a
    contract with a private Insurance company for the protection
    of the trainees on these projects   and pay for +W%nce     premlm
    out of these federal   funds.  You can not provide lneurance pro-
    tectlon  through a pooled fund because there IS no tItatUtOrg
    framework for the administration   of such a fund.
           In answer to your second and third ques$lone, you are adoind
    that euch queatlona are answered In the aifIrEMIVe.         With Pet-
    erence to your all-lnclu~lve       fourth queatlon, ue do not h8~
    sufficient   information    to enable UE to anewer that question under
    all of the possible     situationa    Inherent In It.
       Senate Bill 163 and Public Law 88-452, "The Eoonomlc Oppor-
tunity Act of 1964", muet be read together In order to derive
the substantive    meaning 8nd operative effect  thereof,  and quai-
Sled, where applicable,    by reference  to the Texas CaxMtitution;
particularly   Section 51, kFtlcle III thereof,   which provides.ln
part:     .
                  I'l'he Legislature  shall have no power to
          ~make any grant or, authorize the making of any
           grant of.publia      money@ to any individual,
           association     of Individuala,    mqlclpal  or other
           corporations     whatsoever,    o . e
          However,, the courts have not applied thle conatltutional
    provision    strictly,  but on the other hand, they have held It
    inapplicable     where a governmental or public purpose for the
                                                      160 Tex. 348,
                                                      Tex. 1, 75 S.W.
                                                        Texas,     Sec.   43.
       Therefore,   In each situation arielng,   the test to be
 applled 1% that of governmental or public purpose.        Although
 the statement of the test Is rlmple enough, its.apPllCation        Is
 made difficult    by the app%rent Inability   of our courts to 1~
 down any definite    rule appLicabPe to a31 situations.     For
 examtile, In Bland v. City of Taylor      37 S.W.26 291 (Tex.Clv.
.App. 1931), aff. 123 Tex. 39, 67 ti.2d       1033, the Court said:




                                      -2533-
Honorable   John Winters,     Page 10      -. C-530

            "What constitutes    a public purpoae a8
     contradistinguished      from a private purpose
     for which public funds may be applied has
     been repeatedly before the courts of
     practically    every state In the Union and
     the Supreme Court of the United States but
     no court has undertaken to lay down with
     minute detail an Inexorable rule that
     would diatlngulah     one from the other.
     Obvltnpy    no such rulh could be laid down
      . . .
     Other authorltler       have    observed:
           "Frequently an object presents    a double
     aepect ln,that   It may in some reepect result
     ln conferring   a benefit upon.the public and
     ln other respect8 It may result in conferring
     a benefit upon or in paying money to.prlvate
     individuals.   . . . It is plain that an expendi
     ture la not neceesarlly   barred, because,.lndi-
     vlduals ae’auch may profit,    Norris it necesearlly.
     valid because of Incidental     benefit  to the
                      Allydon Realty

                            herein    cited.
       Thus, It Is to be seen that generally   the casea, tend to
claaslfy   expenditures  aa for public or private purpore8 accord-
ze;;8what      the courts construe to be their coneequences and
            See 81 C.J.S. 1147, et seq., States, Sec. 133. In
Attone;    General's Opinion v-1067 (1950), this office     said
in part:
           "In determining whether an expenditure of
     public moneys constitutes    a gift or a grant of
     public moneys, *the primary question Is whether
     the fun&s are used for a "public"     or a "private"
     purposei   The benefits   of the State from,an ex-
     penditure for a "public .purpoae" is In the nature
     of consideration   and the funds expended are there-
     fore not a gift even though private persons are
     benefited  therefrom. I"
      The Attorney General, In, Opinion WW-1229, had occasion to
consider the question of determination    of "public purpose" ex-
pendltureslnvolving  the state ~vocatlonal rehabilitation    program,
and what was there said 1s~ equally applicable    to the situation
presented here:


                                       -2534-
honorable   John Winters,   Page 11 - C-530

         I “In deciding what la a public purpose,
     aa opposed to a private purpose, it has been
     held that a contribution       by a state,   or any
     aubdlvlalon    thereof,    by way of taxation or
     any’publla    moneys, to retirement or dleabllltp
     funds or programs ia not a donation for a
     ‘private purpose. 1 Bedford v. White, 106 Colo.
439, 106 P.2d 469 (1gO)          The determination  of
     what constitute8      a ‘public purpose’ for which a
     state may expend moneys has been held to be
     primarily   a legislative     function subject to
     review by the courts when abuaed, and the de-
     termination of the leglalatlve         body of the
     matter has been held to be not subject to be
     reversed exaept In instance8 where such deter-
     mination la ‘palpably and manifestly’ arbitrary
     and Incorrect.      State ex rel. McClure v.
                 155 Oh’io st           gt, N E m
                The Leglslat&re     oi this-&ate    has
     clearly   indicated    by its adoption of thla
     program that It la within the realm of the
      ‘public purpose’ and it la hard to imagine
     that the determlnatlon       that the complete
     vocational    rehabilitation    program a8 outlined
     la a ‘public Turpoee’ would be h+d by the
     courts to b$. Mnlfeetlg        Incorrect   and
     arbitrary. ’
      In, testing   the validity  of the expenditure,  the.courts  will
look to the charaoter of the use for which the money is expended,
not who receive8     It.  81 C.J.S. 1148, Statea,. Sec. 133. Come-
quently, the parent8 aa well aa the child may receive        the money,
as the public character of’ the use may oonelder then entire
femll    needs.   c                                               307
P.2d $6 (co1.Dlat.ct.     Of ApP. ,19571.
      The public purpose of    such expenditures   as are authorized
by the Economic Opportunity     Act of 1964, which is aimed at
poverty from unemployment,     has been $adiolally   reco !fgg   $
the Supreme Court of Texas     In Friedman v. American
of New York, 137 Tex. 138,     151 s.w.2d 5-1:
                       Unemployment alwaye has had, and
     always ;iil’have,       a very profound influence     won
     the public welfare,        The evils whloh attend it
     permeate every part of our social,         economic, and
     polltlcal    structure.     Unemployment bears in its
     wake va&rency. crimes,        reduction  in marriage,
     deterioration     in health,    and destruction   of family


                                 -2335-
Honorable       John Winters,      Page 12 : c-530

      life.          It not only Impaira the health       of    the


      of the youth of th; land    It foostere and Qroducee
      other eviI13 too numaroua’to mention.   This Act
      was Intended to lessen those evils.    To our mind&
      no court ought to say that such a DurpoBe 16 Out-
      side OS the admlnlatration  of Ctovernment.”
       m~har~e aaaea.1
      We have also heretofore upheld the constitutionality of
job tralnln   of parents of deQendent children in Attorney General’
Opinion CA! 4 (1965).
      It ‘le~our opinion that the apeqlflc programs and expendi-
tures of Federal funda lnqulred about do not violate   Se&Ion
51 of Art. III o? tha Constitution   of Texas.
     The Su reme,Court OS Texas, In State v. City-
160 Tex. 348 33l S.W.2d 737 (1960) said ln part, In referring
to Section 5i, Art. III of our Conetltutlon:
                   The purpose of this section       - .
                (1

     .of the k&ktutlon     la ‘to prevent the aQpi1:
      cation of pub110 funds to rlvats’purposee      .
                      v, city of 8a liar, 118 Tex. 28,                   “’

       When Texas adopted by statute the.FederaI   QrOgmtIt, lncludlng
 its etandardq and condltlone,   to carry out- the public ,purQose of
 carrying out unemployment pollclee   nation-wide  In BCOQe, it
‘did what ha8 already been upheld In other states aa legally      valid
 and within the powers of state government for public or govern-
 mental puzpoees,   81 c,s.S.  896, Statee, Sea. 7; Masaachusette
 v. Mellon, 43 S. Ct. 597, 262 U.S. 447 (1923); Warm v. City of
 Clnclnat61,  1 Ohio Supp. 27    Aff. 11 N.E.2d 281 (1 37) NGO
                      ) 377 S W 2d ii!h    (1964)* 8tarr       v. Na&!lli.efl
              hc&ity,       D.6. ‘Tenn.,   145 Q.‘buQQ.    49U, Aff.      394   . .
                .
                             *

.                                SUMMARY
                                 -------
            The State Department ofPublIc   Welfare may enter
      into a contract  with a private Insurance company for
      the protection  of the trainees on the project8  and
      pay for lneurance premiumsout of the funds appro-
      Qrlated under the Economic Opportunity Act of 1964.
Honorable    John Winters,   Page 13 - C-530

     It may pay the parent or other person relrponelble
     for the dependent child or children In a family, In
     addition to the public aaelstance    grant or in lieu
     of the public assistance   grant, for the purpose of
     meeting the needs of the family while the lndlvl-
     dual 18 being trained.    It may ale0 pay the Board
     for Texas State Hospitals   and Special Schoole,
     any other State Agency, or any private concern,
     or individual  for the purpose of tralniqthe          .-
     parent or other pereon responsible    for the depend-
     ent child or children.
                                   Yours very truly,
                                   WAOOONEA CARR
                                   Attorney Qeneral    of Texas




APPIy)VED:
OPINION COMMITTEE
W. V. .Oeppert, Chairman
Bob Flower6


Marietta Payne
Milton Richardson
Arthur Sandlln
H. Orady .Chandler
APPROVED FOR THE ATTUUGY GENERAL
                               BYz
T. B. Wright




                                  -2537-